

EXHIBIT 10.14(b)
RESTRICTED STOCK UNIT AWARD AGREEMENT
THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”), made this February
14, 2019, between Welltower Inc., a Delaware corporation (the “Corporation”),
and [____] (the “Participant”).
WHEREAS, the Participant is an employee of the Corporation; and
WHEREAS, the Corporation adopted the Welltower Inc. 2016 Long-Term Incentive
Plan (the “Plan”) and the 2019-2021 Long-Term Incentive Program (the “LTIP”) in
order to provide select executives and key employees with incentives to achieve
long-term corporate objectives; and
WHEREAS, the Compensation Committee of the Corporation’s Board of Directors has
determined that the Participant should be granted a restricted stock unit award
subject to performance-based vesting conditions and/or time-based vesting
conditions on the terms set forth in the LTIP and herein;
WHEREAS, the restricted stock unit award granted to the Participant shall be
payable in shares of the Corporation’s common stock, $1.00 par value per share
(“Common Stock”), upon the satisfaction of the conditions set forth below and in
accordance with the terms of the LTIP.
NOW, THEREFORE, in consideration of the past and future services provided to the
Corporation by the Participant and the various covenants and agreements herein
contained, and intending to be legally bound hereby, the parties hereto agree as
follows:
1.GRANT OF AWARD.
The Corporation hereby grants to the Participant one or both of the following:


•
A Performance Award of [____] performance-based restricted stock units (the
“Target Award”) on February 14, 2019 (the “Date of Grant”), payable in shares of
Restricted Stock, subject to satisfaction of the restrictions, vesting
conditions and other terms set forth in this Agreement.

 
•
An Other Stock Unit Award (the “Time-Based Award”) of [____] time-based
restricted stock units on the Date of Grant, which shall vest and become payable
in shares of Common Stock, subject to the Participant’s continued employment, in
accordance with the following schedule: one-fourth of such shares will become
fully vested and nonforfeitable on January 15, 2020, one-fourth of such shares
will become fully vested and nonforfeitable on January 15, 2021, one-fourth of
such shares will become fully vested and nonforfeitable on January 15, 2022, and
one-fourth of such shares will become fully vested and nonforfeitable on January
15, 2023 (each such date, the “Vesting Date”).

The Target Award and the Time-Based Award shall be referred to herein as the
“Award”. The Participant shall not be required to provide the Corporation with
any payment (other than his or her past and future services to the Corporation)
in exchange for the Award or in exchange for the issuance of shares of Common
Stock (upon the determination of the Earned Award and satisfaction of the
applicable periods of continued service with the Corporation in the case of a
Performance Award or upon the lapse of the applicable Time Restriction in the
case of a Time-Based Award).
2.    DELIVERY OF SHARES.
(a)    The Participant shall not be entitled to the issuance of shares of Common
Stock or to receive any distributions with respect to the Performance Award or
Time-Based Award until the determination of the Earned


1

--------------------------------------------------------------------------------




Award (in the case of the Performance Award) as provided in the LTIP and in
Section 3 or 6 below or lapse of the applicable Time Restriction (in the case of
the Time-Based Award). Further, the Participant shall not have any of the rights
and privileges of a stockholder of the Corporation (including voting rights and
the right to receive dividends) until the shares of Common Stock are issued to
the Participant.
(b)    The Participant’s Performance Award and Time-Based Award may not be sold,
transferred, assigned, pledged or otherwise encumbered or disposed of by the
Participant, and the underlying shares of Common Stock potentially issuable to
the Participant under this Agreement may not be sold, transferred, assigned,
pledged or otherwise encumbered by the Participant until such shares are so
issued and cease to be subject to a risk of forfeiture. Any attempt to dispose
of the Participant’s Award or shares issued thereunder in a manner contrary to
the restrictions set forth in this Agreement shall be ineffective, null and
void.
3.    EARNED AWARD AND VESTING.
The Corporation shall issue shares of Common Stock to the Participant in
accordance with the provisions of Section 8 of the LTIP.
4.    TAX WITHHOLDING.
The Corporation shall satisfy its tax withholding obligations in accordance with
Section 11 of the LTIP.
5.    TERMINATION OF EMPLOYMENT.
In the event of the end of the Participant’s employment with the Corporation
prior to the time that all vested shares of Common Stock, if any, are issued
under the LTIP, the Award shall be administered in accordance with Section 7 of
the LTIP.
6.    DEFINITIONS.
Capitalized terms used herein without definitions shall have the meanings given
to those terms in the LTIP.
7.    SECURITIES LAWS.
The Corporation may from time to time impose such conditions on the vesting of
the Award, and/or the issuance of shares of Common Stock upon vesting of the
Award, as it deems reasonably necessary to ensure that any grant of the Award
and issuance of shares under this Agreement will satisfy the applicable
requirements of federal and state securities laws. Such conditions may include,
without limitation, the partial or complete suspension of the right to receive
shares of Common Stock upon the vesting of the Award until the Common Stock has
been registered under the Securities Act of 1933, as amended. In all events, if
the issuance of any shares of Common Stock is delayed by application of this
Section 8, such issuance shall occur on the earliest date on which it would not
violate applicable law.
8.    GRANT NOT TO AFFECT EMPLOYMENT.
Neither this Agreement nor the Award granted hereunder shall confer upon the
Participant any right to continued employment with the Corporation. This
Agreement shall not in any way modify or restrict any rights the Corporation may
have to terminate such employment.
9.    ADJUSTMENTS TO AWARD.
In the event of any change or changes in the outstanding Common Stock by reason
of any stock dividend, recapitalization, reorganization, merger, consolidation,
split-up, combination or any similar transaction, the Award granted to the
Participant under this Agreement shall be adjusted by the Compensation Committee
pursuant to


2

--------------------------------------------------------------------------------




Section 11.2 of the Plan in such manner as the Compensation Committee deems
appropriate to prevent substantial dilution or enlargement of the rights granted
to the Participant.
10.    MISCELLANEOUS.
(a)    This Agreement may be executed in one or more counterparts, all of which
taken together will constitute one and the same instrument.
(b)    The terms of this Agreement may only be amended, modified or waived by a
written agreement executed by both of the parties hereto.
(c)    The provisions of the Plan and LTIP are hereby made a part of this
Agreement. In the event of any conflict between the provisions of this Agreement
and those of the Plan or the LTIP, the provisions of the Plan and the LTIP shall
control.
(d)    The Award granted under this Agreement is intended to be exempt from the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), under the exemption for “short-term deferrals” under Treasury
Regulation Section 1.409A-1(b)(4), and shall be interpreted in a manner
consistent with the requirements for such exemption. To the extent that changes
are necessary to ensure that the Target Award and the related dividend
equivalent rights comply with any additional requirements for such exemption
imposed by future IRS guidance on the application of Section 409A of the Code,
the Participant and the Corporation agree to cooperate and work together in good
faith to timely amend this Agreement so that the Target Award and dividend
equivalent rights will not be treated as deferred compensation subject to the
requirements of Section 409A of the Code.
(e)    The validity, performance, construction and effect of this Agreement
shall be governed by the laws of the State of Ohio, without giving effect to
principles of conflicts of law; provided, however, that matters of corporate
law, including the issuance of shares of Common Stock, shall be governed by the
General Corporation Law of the State of Delaware.
IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.
WELLTOWER INC.
By: ______________________________
    [Signature]
 
Name: ___________________________


Title: ____________________________


3